               Case 2:21-mj-30092-DUTY ECF No. 1, PageID.1
                                            AUSA:            Filed 02/24/21
                                                    Rosemary Wummel           Page 1 of
                                                                     Gardey Telephone:    5 226-0285
                                                                                       (313)
AO 91 (Rev. 11/11) Criminal Complaint            Special Agent:         Rohit Joshi, A.T.F.              Telephone: (313) 234-3450

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan
United States of America
                                                                           Case: 2:21−mj−30092
   v.
                                                                           Assigned To: Unassigned
Anthony Sherrard Wilson                                                    Assign. Date : 2/24/2021
                                                                           SEALED MATTER (kcm)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of             December 14, 2020                in the county of ____W_ a_yn.__e___ in the
___E_ a_st_em
            ___ District of                Michigan       , the defendant(s) violated:
                Code Section                                            Offense Description
18 u.s.c. § 922(g)(l)                                 Felon in possession of a firearm




          This criminal complaint is based on these facts:




IZil   Continued on the attached sheet.                                           �

                                                                                          Complainant's signature

                                                                     Special Agent Rohit Joshi, A.T.F.
                                                                                              Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date: February 24, 2021                                                                         Judge's signature

City and state: Detroit, Michigan                                    Hon. Curtis Ivy, Jr., U.S. Magistrate Judge
                                                                                              Printed name and title
   Case 2:21-mj-30092-DUTY ECF No. 1, PageID.2 Filed 02/24/21 Page 2 of 5




           AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
      I, Special Agent Rohit Joshi, being first duly sworn, hereby depose and state

as follows:

                            I.     INTRODUCTION

      1.      I have been employed as a Special Agent with the Bureau of Alcohol,

Tobacco, Firearms and Explosives (“ATF”) since August 2016. I am currently

assigned to the Detroit, Michigan Field Division, Group I. I am tasked with

investigating violations of firearms and narcotics laws. I also have been involved in

numerous investigations involving violations of federal firearms and narcotics laws.

Prior to my employment with the ATF, I was employed by the Wayne State

University Police Department, Detroit, Michigan, for approximately ten years as a

Police Officer and Sergeant, which included six years as a Task Force Officer

(“TFO”) with the Detroit Police Department’s Commercial Auto Theft

Section/Carjacking Unit. During this employment, I investigated violations of State

of Michigan laws relating to firearms, narcotics, carjacking, armed robbery, auto

theft, insurance fraud, and motor vehicle title fraud. In addition, I have completed

both the Criminal Investigator Training Program and Special Agent Basic Training

at the Federal Law Enforcement Training Center, and I have completed the Michigan

Law Enforcement Basic Training Academy. Through my training, education and

experience, I have become familiar with the manner in which criminals operate their
   Case 2:21-mj-30092-DUTY ECF No. 1, PageID.3 Filed 02/24/21 Page 3 of 5




clandestine activities, including drug and firearms traffickers. I also have

investigated drug houses and how they operate. In addition, I have experience using

undercover informants in narcotics and firearms trafficking investigations.

      2.    The facts contained in this affidavit are based on my review of

information provided to me by and/or through other law enforcement agents,

investigators, informants, witnesses and individuals with knowledge of this matter,

as well as my investigation, and my review of documents. The information outlined

below is provided for the limited purpose of obtaining the requested Criminal

Complaint and does not contain all details or all facts of which I am aware relating

to this investigation. This affidavit provides information necessary to establish

probable cause Anthony Sherrard WILSON, (Date of Birth: XX-XX-1986), has

violated Title 18, United State Code, Section 922(g)(1), possession of a firearm by

a convicted felon.

                 II. SUMMARY OF THE INVESTIGATION
      3.    On December 14, 2020, Detroit Police Officers J. Patterson and T.

Warner were on routine patrol, and went to Liquor Captain, located at 18077 Kelly

Road, Detroit, Michigan. Officer Patterson observed a pistol grip of a handgun

protruding from WILSON’s right pocket as WILSON walked past him. In addition,

Officer Patterson observed WILSON conduct a weapon retention check and an

imprint of a handgun in WILSON’s right pocket. Officer Patterson made contact


                                         2
   Case 2:21-mj-30092-DUTY ECF No. 1, PageID.4 Filed 02/24/21 Page 4 of 5




with WILSON and asked WILSON if he possesses a Michigan Concealed Carry

Permit (CPL), and WILSON stated he is open carrying.

      4.    Officer Patterson then recovered the firearm, a Springfield, Model XD

.45 caliber semi-automatic pistol with 14 ammunition rounds, from WILSON.

Officer Patterson then instructed Officer Warner to place WILSON in handcuffs but

WILSON raced out of the liquor store and began to flee on foot. Officers pursued

WILSON on foot for several blocks. Officers followed WILSON northbound on

Morang, from Kelly. The officers then followed WILSON as he turned westbound

onto Mapleridge from Morang and northbound through a field until they eventually

apprehended WILSON.

      5.    I reviewed a computerized criminal history of WILSON, which

revealed a conviction for the following felony:

            a.     September 2011: Felony-Bank Robbery-Sentenced to 46-

                   months with the Federal Bureau of Prisons.

      6.    On February 22, 2021, I contacted ATF interstate nexus expert

Special Agent (SA) Shannon Richardson. SA Richardson indicated based on the

description provided, Springfield, Model XD .45 caliber semi-automatic pistol,

was manufactured outside of the State of Michigan, and therefore had traveled in

and affected interstate commerce.




                                        3
   Case 2:21-mj-30092-DUTY ECF No. 1, PageID.5 Filed 02/24/21 Page 5 of 5




                               III.   CONCLUSION

      7.       Probable cause exists that Anthony Sherrard WILSON did knowingly

and intentionally possess a firearm, to wit; One (1) Springfield, Model XD .45

caliber, semi-automatic pistol, said firearm having travelled in interstate commerce,

in violation of Title 18, United States Code, Section 922(g)(1). This violation

occurred within the Eastern District of Michigan.




                                             Rohit Joshi
                                             Special Agent, ATF



Sworn to before me and signed in my
Presence and/or by reliable electronic means


___________________________________
Hon. Curtis Ivy, Jr.
United States Magistrate Judge


DATE:      February 24, 2021




                                         4
